ORDER
This case came before the court for oral arguments on September 28, 1993, pursuant to an order directing the plaintiff, Lopes Liquor, Inc., to show cause why its appeal from defendants’ successful motion for issuance of a writ of execution should not be denied and dismissed.
A Superior Court judgment sustained the October 26, 1984 revocation by the Pawtuck-et Board of License Commissions (defendant) of the plaintiffs liquor license. That revocation was upheld by Louis H. Pastore, Jr., *1354Rhode Island Liquor Control Administrator (defendant). The execution of the Superior Court’s judgment of July 11,1988 was stayed for over four years until defendants were granted a motion for execution of their successful judgment, following which plaintiff appealed to this court.
After hearing oral argument of the defendants (plaintiff did not present an oral argument) and after reading the memoranda of the parties, we are of the opinion that cause has not been shown and that the plaintiff was afforded full opportunity to be heard. In addition, the trial justice properly granted the execution of judgment well within the statutory period of six years as provided in G.L.1956 (1985 Reenactment) § 9-25-3.
Consequently, the plaintiffs appeal is denied and dismissed, and the decision of the Superior Court is affirmed.
FAY, C.J., did not participate.